411 F.2d 1212
UNITED STATES of America, Appellee,v.Paul A. CLOSKEY, Appellant.
No. 13033.
United States Court of Appeals Fourth Circuit.
Submitted June 10, 1969.
Decided June 19, 1969.

A. Andrew Giangreco, Alexandria, Va. (court-appointed counsel), on brief for appellant.
Brian P. Gettings, U. S. Atty., and C. P. Montgomery, Jr., Asst. U. S. Atty., on brief for appellee.
Before BOREMAN, BRYAN and CRAVEN, Circuit Judges.
PER CURIAM:


1
Paul A. Closkey, appellant, was indicted pursuant to the Federal Assimilative Crimes Act, 18 U.S.C. § 13, for willfully and knowingly failing, after coming into possession of a motor vehicle as a bailee,1 to return the vehicle in accordance with the bailment agreement in violation of Va.Code § 18.1-163. Closkey was found guilty by the judge without a jury and sentenced to a term of imprisonment.


2
Upon appeal Closkey claims (1) that he was improperly convicted of the crime of larceny in that it was not alleged or proven that the original taking of the vehicle was trespassory and (2) that there was otherwise insufficient evidence as a matter of law to support his conviction.


3
Closkey's claims are without merit. He was not indicted and tried for the common-law offense of larceny, but rather for the statutory crime of "larceny after bailment,"2 which does not require a trespassory taking of the personal property of another. The record amply supports the judgment below.


4
Affirmed.



Notes:


1
 Closkey's possession of the motor vehicle involved was acquired through a bailment agreement with the Hertz Corporation at the Washington National Airport, an area within federal jurisdiction


2
 Va.Code, § 18.1-163Failure to return such animal, aircraft, vehicle or boat. — If any person comes into the possession as bailee of any animal, aircraft, vehicle, boat or vessel, and fails to return the same to the bailor, in accordance with the bailment agreement, he shall be deemed guilty of larceny thereof and receive the same punishment, according to the value of the thing stolen, prescribed for the punishment of the larceny of goods and chattels. The failure to return to the bailor such animal, aircraft, vehicle, boat or vessel, within five days from the time the bailee has agreed in writing to return the same shall be prima facie evidence of larceny by such bailee of such animal, aircraft, vehicle, boat or vessel. (Code 1950, § 18-220; 1960, c. 358).